Citation Nr: 9935063	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  99-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1942 to January 
1946.  He died on January [redacted] 1973.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death.  

In October 1999, the appellant indicated on her appeal form 
(VA Form 9) that she desired a hearing before a Member of the 
Board in Washington, D.C., as well as before a Member of the 
Travel Board.  However, in a statement received by in 
December 1999, the appellant stated that she wished to 
withdraw his request for a hearing.  See 38 C.F.R. § 20. 
702(e) (1999).  Accordingly, the Board will proceed without 
further delay.

The Board notes that the appellant's claim and the present 
appeal were initiated and filed on her behalf by her daughter 
and custodian.  In this regard, in January 1994, VA 
determined the appellant to be incompetent.  


FINDINGS OF FACT

1.  The cause of the veteran's death was hemorrhages and 
cancer of the larynx. 

2.  At the time of his death, the veteran was service 
connected for arthritis, traumatic, chronic, lumbar spine, 
evaluated as 10 percent disabling, and disfiguration, slight, 
lower lip, residuals of gas burns, evaluated as 0 percent 
disabling (noncompensable).

3.  The claims file does not contain competent evidence 
establishing that there is a nexus between the veteran's 
fatal hemorrhages and cancer of the larynx and any disease or 
injury incurred during service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on January [redacted] 1973.  The cause of death 
listed in "part I" of  the veteran's death certificate was 
listed as hemorrhages, due to, or as a consequence of, cancer 
of the larynx.  

At the time of his death, the veteran was service connected 
for arthritis, traumatic, chronic, lumbar spine, evaluated as 
10 percent disabling, and disfiguration, slight, lower lip, 
residuals of gas burns, evaluated as 0 percent disabling 
(noncompensable).

The appellant essentially asserts that the veteran's service-
connected disabilities contributed to his death.   In 
particular, it is essentially asserted that the veteran's 
exposure to chlorine gas resulted in damage to the larynx 
which caused or contributed to his death.

The veteran's service medical records show that he was 
treated for an accidental inhalation of chlorine gas, 
apparently during a training exercise, in February 1945.  He 
was discharged to duty two days later with no complaints.  In 
May 1945, he was treated for acute catarrhal nasopharyngitis.  
He was treated for syphilis in September 1945.  An undated 
record is remarkable for notations that the veteran used 
alcohol and tobacco, and that he had previously been 
diagnosed with pneumonia.  The veteran's separation 
examination report, dated in January 1946, shows that his 
ear, nose and throat had no abnormalities, and that his lungs 
were clinically evaluated as normal.  It was indicated that 
his chest X-ray was normal, that he was not symptomatic after 
his treatment for syphilis, and that he did not have venereal 
disease.

VA hospital records, dated in February 1971, show that the 
veteran was hospitalized for about two months for evaluation 
of hemoptysis and weight loss.  None of his reported 
symptoms, which included a cough, a productive cough, 
hoarseness and weight loss, had begun more than five months 
previously.  The diagnoses were moderately advanced bilateral 
pulmonary TBC (tuberculosis) not bacteriologically proven, 
and benign prostatic hypertrophy.

A VA examination report, dated in April 1971, contains 
diagnoses of osteoarthritis of the lumbosacral area, 
moderate, and moderately advanced pulmonary TBC, not 
diagnosed by being bacteriologically proven.

VA hospital records, dated in January 1972, show that the 
veteran was diagnosed with squamous cell carcinoma of the 
larynx and pyriform sinus with bilateral neck metastases, 
status post laryngotomy, partial pharyngotomy, right radial 
neck dissection and radiation therapy.

A review of records from the Hospice of Lawton Area, dated in 
January 1973, shows that the veteran was admitted with 
complaints of weakness and fainting.  He underwent a blood 
transfusion.  The final diagnosis was carcinoma of the 
larynx, severe, secondary anemia.  The records also noted 
metastases.  

The claims file contains a letter from Linda J. King, R.N., 
dated in July 1999, who asserts that the veteran's injuries 
from exposure to chlorine gas in February 1945 eventually 
resulted in his death.  Specifically, she argues that the 
veteran's exposure to chlorine gas "compromised [the 
veteran's] lungs" and caused a "lung condition," as well 
as the acute catarrhal nasopharyngitis for which he was 
treated in May 1945.  She further argues that the veteran had 
ongoing symptomatology since his service, to include 
shortness of breath, coughing, "side pain" and hemoptysis, 
as a result of such lung damage.  

A review of the appellant's written statements shows that she 
argues that the veteran's exposure to chlorine gas damaged 
his lungs, and that such damage, combined with residuals from 
his inservice venereal disease, resulted in his death.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In order to be service 
connected, a disability must be the result of a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

However, the threshold question is whether the appellant has 
presented evidence of a well-grounded claim.  To establish 
that a claim for service connection is well grounded, an 
appellant must demonstrate a medical diagnosis of a current 
disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997).  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The assertions of a lay party on matters of medical causation 
or date of inception of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 511 (1993).

In this case, the veteran was separated from service over 26 
years prior to his death, and his service medical records are 
negative for any complaints or treatment involving 
hemorrhages or cancer of the larynx.  In addition, there is 
no competent medical evidence in the record which establishes 
a nexus or link between the cause of the veteran's death and 
an in-service injury or disease.  Furthermore, the claims 
file does not contain a competent opinion indicating that any 
of the veteran's service-connected disabilities contributed 
to his death, or that the veteran's cause of death is 
otherwise related to his service.  In this regard, the Board 
notes that although it has considered the opinion of Ms. 
King, her letter is dated in 1999 and therefore comes 
approximately 26 years after the veteran's death.  As a 
factual matter, although she has argued that the veteran's 
exposure to chlorine gas caused a lung (as opposed to a 
larynx) condition that was related to his death, nothing in 
the veteran's death certificate, or any other medical 
evidence, indicates that the veteran had a lung condition 
which was related to the cause of his death.  The death 
certificate merely references "hemorrhages."  In addition, 
Ms. King did not indicate that she ever participated in the 
veteran's treatment, nor has she indicated that she has 
special knowledge regarding oncology, and there is no 
evidence to this effect in the record.  In light of the other 
medical evidence of record, the Board finds that her opinion 
is not probative medical evidence, and that it cannot serve 
to well ground the claim.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Accordingly, the appellant's claim 
must be denied as not well grounded.

In reaching its decision, the Board has considered the 
appellant's assertions that the veteran's service-connected 
disabilities, and his inservice exposure to chlorine gas, are 
related to the cause of his death.  However, these 
contentions concern medical matters which are beyond the 
competency of lay persons.  For this reason, the contentions 
of the appellant, as they relate to the etiology of the 
disease process at issue, in absence of adequate supporting 
medical authority, have no probative value.  Espiritu, supra.  

The Board has also considered the many medical articles 
submitted in support arguments that include the assertion 
that the veteran's cancer of the larynx was caused by his 
exposure to chlorine gas in February 1945.  However, the 
Board  finds that the cited material is general in nature, 
and notes that it does not specifically link exposure to 
chlorine gas with cancer.  Furthermore, it does not 
reasonably approximate the clinical findings in the veteran's 
case.  Therefore it does not provide medical evidence 
demonstrating a causal relationship between any of the 
veteran's service-connected disabilities and the cause of his 
death, or otherwise show that the veteran's cause of death is 
related to his service.  Accordingly, these articles do not 
serve to render the claim well grounded.  See Sacks v. West, 
11 Vet. App. 314 (1998) (journal or treatise evidence 
insufficient to establish a well grounded claim where, 
standing alone, it does not discuss generic relationships 
with a "degree of certainty" such that, under the facts of 
a specific case, there is at least a plausible causality 
based upon objective facts rather than on unsubstantiated 
medical opinion).  Accordingly, the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.

Since the record does not include competent medical evidence 
that establishes a nexus or link between  the cause of the 
veteran's death and an in-service injury or disease, the 
Board finds that the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  



ORDER

Evidence of a well grounded claim for service connection for 
the cause of the veteran's death not having been submitted, 
the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

